SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 24, 2014 BCB BANCORP, INC. (Exact Name of Registrant as Specified in Charter) New Jersey 0-50275 26-0065262 (State or Other Jurisdiction Identification No.) (Commission File No.) (I.R.S. Employer of Incorporation) 104-110 Avenue C, Bayonne, NJ 07002 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(201) 823-0700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Securities Holders The Company’s Annual Meeting of Stockholders was held on April 24, 2014.The matters considered and voted on by the Company’s stockholders at the Annual Meeting, and the results of the vote on each such matter, were as follows: Proposal 1:The election of four directors each to serve for a three-year term. Nominee Shares Voted For Shares Withheld Broker Non-Votes Robert Ballance Joseph J. Brogan Donald Mindiak August Pellegrini, Jr. Proposal 2: The ratification of appointment of ParenteBeard LLC as the Company’s Independent Registered Public Accounting Firm for the year ending December 31, 2014. Shares Voted For Shares Voted Against Abstentions Broker Non-Votes 0 Proposal 3: The advisory, non-binding vote to approve the Company’s executive compensation as described in the proxy statement. Shares Voted For Shares Voted Against Abstentions Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. BCB BANCORP, INC. DATE: April 24, 2014 By: /s/ Donald Mindiak Donald Mindiak Chief Executive Officer
